DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s remarks filed 6/8/2022 have been fully considered but are not persuasive.
On p. 7, Applicant addresses the teachings of John but states that John does not teach “using features of a sensed neural response to determine whether to issue secondary stimulus at a third one or more electrodes.”
Applicant reproduces the first sentence of cited paragraph ¶[0052]: “When sensing is used in combination with stimulation, evaluation of sensed data can lead to responsive stimulation or adjustments in ongoing stimulation,” but glosses over the underlined teaching and instead focuses solely on the embodiment of adjustments in ongoing stimulation.
In the additionally cited paragraphs, the meaning of responsive stimulation is made clear:
¶[0054]: “Similar to known devices, stimulation can be programmed to occur as a substantially continuous stream of pulses, on a scheduled basis, responsively using a predefined stimulation protocol or a protocol which is adapted based upon a characteristic (e.g., the size) of the measured data and of the detected events (e.g., using proportional control laws with minimum thresholds which do not output a control signal until a characteristic of an input signal reaches a specified threshold related to the detection of an unwanted type of activity), and in other manners dictated by the treatment protocol.”
Therefore, John does appear to teach “using features of a sensed neural response to determine whether to issue secondary stimulus at a third one or more electrodes,” because John determines whether to issue responsive stimulation based on a characteristic of the sensed/measured data.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-8, 10-11, 14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al. (WIPO International Application No. WO 2012/155186 A1, a copy of which is provided by Applicant in the IDS dated 5/29/19 as Cite No. 1 under Foreign Patent Documents) hereinafter referred to as Parker; in view of John (U.S. Patent Application Publication No. 2007/0142874,) hereinafter referred to as John. 
Regarding claim 1, Parker teaches a neuromodulation system (p. 1 lines 15-20 SCS system) comprising: 
a first device (Fig. 1) configured to control a plurality of electrodes configured to be implanted in a patient, wherein each electrode is configurable to provide electrical stimulation to the patient’s neural tissue and/or to sense neural responses in the patient’s tissue (p. 5, lines 7-8, electrode array 120, electrodes 122 selectable as stimulus or sensing) comprises a microcontroller and a non-transitory computer-readable medium comprising instructions configured to cause the microcontroller (controller 110) to: 
cause a first one or more of the electrodes (p. 5 lines 7-8, electrode array 120, electrodes 122 selectably as stimulus or sensing) to issue first waveforms to the patient's neural tissue (p. 2, lines 24-31, p. 7, lines 1-4), 
receive signals from a second one or more of the electrodes (p. 7, lines 5-12), the signals indicative of a neural response (p. 5, lines 10-14) sensed at the second one or more electrodes (p. 5, lines 7-8, electrode array 120, electrodes 122 selectably as stimulus or sensing and p. 5, lines 15-19 for one exemplary arrangement), 
determine a time interval between the issuing of the first waveforms and an arrival of the sensed neural response at the second one or more electrodes (p. 7, lines 1-17), and 
based on the determined time interval, trigger one or more secondary stimulus electrodes to issue second waveforms to the patient's neural tissue (general summary of using ECAP to determine a priming pulse on p. 6, lines 4-7).
Parker further teaches determining the timing of each delivered stimulus, including the pre-pulse, based on the received signal features (p. 6, lines 4-7).
Parker does not teach determining whether or not to issue the second waveforms at a third one or more electrodes based on at least one feature of the sensed neural signals. Notably, the stimulation waveforms in claim 1 are not particularly claimed as pre-pulse, stimulation, or post-pulse, so the BRI may include any of these for the first and second waveforms.
Attention is drawn to the John reference, which teaches a spinal cord stimulation system comprising electrodes configured to deliver stimulus (¶[0041]) and detect response to stimulus (¶[0047] “sensing and stimulation” SEST with electrodes), where each electrode stimulation is controlled independently (¶[0064], ¶[0080]) comprising determining whether or not to issue the second waveforms at a third one or more electrodes based on at least one feature of the sensed neural signals (¶[0052], ¶[0054], and calibration protocol in ¶[0062] provides one more detailed example). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the stimulus waveforms of Parker to include a concurrent sensing and stimulation modification algorithm, as taught by John, because John teaches that it allows the stimulation signals to be adjusted to compensate for in vivo tissue characteristics so that the provided stimulation more closely aligns with the desired stimulation (John ¶[0062]).
Regarding claim 3, Parker, as modified by John, teaches the neuromodulation system of claim 1.
Parker further teaches wherein the third one or more electrodes includes at least one of the sensing electrodes (p. 5, lines 7-8, electrode array 120, electrodes 122 selectably as stimulus or sensing and p. 5, lines 15-19 for one exemplary arrangement).
Regarding claim 4, Parker, as modified by John, teaches the neuromodulation system of claim 1.
Parker further teaches wherein the second waveforms comprise a pre-pulse component (general summary of using ECAP to determine a priming pulse on p. 6, lines 4-7, also p. 7 lines 19-end).
Regarding claim 5, Parker, as modified by John, teaches the neuromodulation system of claim 4.
Parker further teaches wherein the third one or more electrodes and the second one or more electrodes are the same (p. 5, lines 7-8, electrode array 120, electrodes 122 selectably as stimulus or sensing and p. 5, lines 15-19 for one exemplary arrangement) and wherein the pre-pulse component is triggered before the neural response arrives at the third one or more electrodes (p. 7 lines 19-end discussion of both anodic and cathodic pre-pulse and uses for anodic pre-pulses to increase or decrease recruitment).
Moffitt further teaches that the pulses delivered may be coordinated to be simultaneous or separate depending on the electrodes used to deliver the stimulus (col. 15, lines 3-29).
Regarding claim 6, Parker, as modified by John, teaches the neuromodulation system of claim 5.
Parker further teaches wherein the pre-pulse component suppresses the neural response (p. 8, lines 15-19 anodic blocking or increasing efficiency).
Regarding claim 7, Parker, as modified by John, teaches the neuromodulation system of claim 5.
Parker further teaches wherein the pre-pulse component enhances the neural response (p. 8, lines 15-19 anodic blocking or increasing efficiency).
Regarding claim 8, Parker, as modified by John, teaches the neuromodulation system of claim 1.
Parker further teaches wherein the first device is an implantable pulse generator (p. 1, line 20 IPG).
Regarding claim 10, Parker, as modified by John, teaches the neuromodulation system of claim 1.
Parker further teaches, wherein the first one or more electrodes and the second one or more electrodes are comprised within percutaneous leads (implanted device p. 5, lines 5-9 and Fig. 1).
Regarding claim 11, Parker, as modified by John, teaches the neuromodulation system of claim 10.
Parker further teaches wherein the first one or more electrodes and the second one or more electrodes are comprised within the same percutaneous lead (Fig. 1, e.g.).
Regarding claims 14, 16-20, the claims are directed to a non-transitory computer-readable medium comprising instructions for substantially the same system as claims 1 and 3-7 and are rejected under substantially the same sections of Parker and John.
Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker and John as applied to claims 1 and 10 above, and further in view of Hershey (U.S. Patent Application Publication No. 2014/0005752,) hereinafter referred to as Hershey.
Regarding claim 12, Parker, as modified by Moffitt, teaches the neuromodulation system of claim 10.
Parker fails to teach the electrodes distrusted over a plurality of leads.
Attention is drawn to the Hershey reference, which teaches an embodiment of an IPG comprising electrodes distributed over a plurality of percutaneous leads (¶[0039]).
Hershey further teaches that the number and shape of leads and electrodes should vary according to the intended application (Hershey ¶[0039]) therefore indicating that the number and shapes of electrode leads are results-effective.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the IPG of Parker to comprise a plurality of leads for the electrodes, because the modification would have had a reasonable expectation of success, it appears to be the result of routine optimization, and courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 13, Parker, as modified by John, teaches the neuromodulation system of claim 1.
Parker fails to specifically teach paddle leads.
Attention is drawn to the John reference, which teaches an embodiment of an IPG comprising electrodes in a paddle lead.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the IPG of Parker to comprise paddle leads for the electrodes, because Hershey teaches that a surgical paddle facilitates placement in multiple body areas, and the increased surface area reduces energy consumption (Hershey ¶[0040]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L STEINBERG whose telephone number is (303)297-4783. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.S/           Examiner, Art Unit 3792       

/LYNSEY C Eiseman/           Primary Examiner, Art Unit 3792